Citation Nr: 1548005	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a back disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.  In November 2014and May 2015, the Board remanded these matters for further development.  

Following the November 2014 remand, the Veteran submitted the proper authorization indicating that a private attorney, Matthew D. Hill, would be representing him.  In May 2015, Mr. Hill submitted a motion to withdraw as the Veteran's representative in this matter.  The Board finds that Mr. Hill's motion meets the requirements of 38 C.F.R. § 20.608 (2015).  Therefore, his motion to withdraw as the Veteran's representative is granted, and the Board recognizes the Veteran as proceeding pro se in this appeal.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

A neck disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; degenerative joint disease of the cervical spine was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1112, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a July 2011 VCAA letter, prior to the adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim. He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the AOJ failed to obtain.  The Veteran has been medically evaluated. 

The Board further observes that this case was remanded in November 2014 and May 2015 in order to obtain outstanding VA treatment records and afford the Veteran an opportunity to provide authorization to obtain private treatment records and schedule a VA examination so as to assess the nature and etiology of his asserted neck disability.  Additional VA treatment records were associated with the Veteran's electronic claims file, and the Veteran was afforded VA examinations in December 2014, including a January 2015 addendum, and in August 2015.  The Board finds that the December 2014 examination with a January 2015 addendum and the August 2015 examination obtained in this case are adequate for the purpose of adjudicating the claim.  The VA examination reports, read together, reflect a full understanding of the Veteran's medical history, and provide all subjective and objective findings necessary for evaluation of the claims addressed on the merits in this opinion were observed and recorded.  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).
	
The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2014 hearing, the undersigned identified the issues on appeal and the Veteran provided testimony related to these issues.  The undersigned also asked the Veteran about where he received treatment in order to ensure that all relevant records were obtained.  Based on the information obtained during the Veteran's hearing, the Board remanded the claim to obtain VA treatment records, authorization to obtain private treatment records, and a VA examination as previously discussed.  The duties imposed by Bryant were thereby met

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Legal Criteria Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III.  Analysis

The Veteran contends that his neck disability is related to his service. 

A review of the Veteran's service treatment records (STRs) shows that the Veteran had complaints of and was hospitalized for low back pain and lumbosacral soft tissue strain following "sand drills" in June 1976.  X-rays of the spine demonstrated a possible old L2 compression fracture.  In August 1976, the medical board recommended that the Veteran be separated from service for a low back condition existing prior to service.  However, in regards to the Veteran's neck disorder, STRs, including a February 1976 entrance reports of examination and history, August 1976 Medical Board Proceedings, August 1976 statement of medical condition, August 1976 statement of medical status, and August 1976 discharge/transfer/disposition notes and clinical record, are negative for any complaints, treatment, or diagnoses related to any neck condition.  

The Veteran has a current disability of degenerative changes of the cervical spine and degenerative arthritis of the cervical spine.  See July 2011 x-ray results and August 2015 VA examination report.  

The objective evidence otherwise indicates that the Veteran's current left hip disability did not manifest until many years after service.  The earliest post-service clinical evidence of a neck disability is July 2011 x-ray results, which revealed that the Veteran had moderate to moderately severe degenerative inflammatory changes of the cervical, thoracic, and lumbar spine.  There is no clinical evidence of any earlier neck problems.  

The absence of any objective clinical evidence of left hip problems for over approximately 35 years after the Veteran's separation from service in 1976 weighs against a finding that his current neck disability was present in service or in the year or years immediately after service.

A June 2012 VA treatment record noted the Veteran's reports of falling during basic training and injuring his neck and back.  A December 2012 VA treatment records note that the Veteran reported he had a cervical spine injury in the 1970s.  At an August 2013 physical therapy consultation, the Veteran reported injuring his neck and back from a fall on his back in 1976.  He reported increased cervical pain and stiffness since the 1990s.  June 2014 VA treatment notes indicate that the Veteran reported having a cervical spine injury in the 1970s.  During his hearing, the Veteran testified that his current neck disorder was caused by an injury he incurred during basic training in 1976.  He testified that during training, he fell on his back and neck, hitting rocks buried or hidden underneath sand.  He reported to sick call the following day and was admitted to the hospital.  See hearing transcript, pages 7-8.   

Overall, the record reflects that the Veteran was willing to seek in-service treatment for complaints of pain or other problems related to his back, including back problems and a hospitalization associated training in June 1976, which makes the Veteran's recent claim of having neck problems in-service appear inconsistent with his service treatment records.

Furthermore, the Veteran originally filed a claim in November 1980 for a back problem.  It seems reasonable that if the Veteran had neck problems on a continual basis since his discharge from service that he thought was related to active duty, that he would have reported such problems with his earlier claim for disability compensation.

In light of the absence of any clinical evidence of a neck problem in service or for many years following service, and the Veteran's statements many years later concerning the history of his neck disability, the Board concludes that his reports concerning the history of his claimed neck disability, including any reports of a continuity of symptomatology in the years since service, are not reliable evidence of continuity of symptoms.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to whether the Veteran's current neck disability is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

Evidence in favor of the Veteran's claim includes a July 2012 private treatment record, in which Dr. B.F. noted that the Veteran had severe dyspnea and low maximum volume ventilation (MVV) on pulmonary function tests (PFTs).  Dr. B.F. stated that it is possible such symptoms were due to previous cervical injury during service.

In a December 2013 private treatment report, Dr. W.D. noted that the Veteran had symptoms of dyspnea and indication of neuromuscular weakness on pulmonary function testing.  Dr. W.D. stated that the Veteran "suffered cervical and lumbar spine injury in line of duty (documented) which is most likely to blame for his symptoms."

In an undated report, Dr. L.T. stated that the Veteran had degenerative disc disease and osteoarthritis "likely 2/2 original neck/back injury in 1976 which required 8-10 w[ee]ks of bed rest."  

Evidence against the Veteran's claim includes a December 2014 VA examination report.  The examiner noted that he did not review the claims file; however, an addendum opinion was rendered noting that the examiner reviewed the claims file the day after the examination.  The examiner also noted that there was nothing in the STRs regarding complaints of a cervical spine disorder.  His neck disorder was noted at the same time his lumbar back disorder was evaluated in 1996, 20 years after military service.

Also, the Veteran was afforded a VA spine examination in August 2015.  The examiner noted that she reviewed the claims file.  She stated that the Veteran was diagnosed with degenerative arthritis of the cervical spine in 2011.  As to whether the Veteran's neck disability clearly and unmistakably pre-existed military service, the examiner stated that there is no record of any neck condition before or during the Veteran's military service.  Therefore, a neck condition did not exist prior to service.  The examiner opined that the Veteran's current neck condition is less likely than not related to military service and most likely is due to a genetic predisposition to disc disease.  Her rationale was that there is no medical evidence of any neck injury, diagnosis, or treatment while the Veteran was on active duty, and none documented by the Veteran until 2011.  She also cited to risk factors for disc degeneration.  

The multiple opinions from Drs. B.F., W.D., and L.T. were based, in part, of the Veteran's reports of neck problems in service and/or continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology and/or a neck injury in service are not deemed to be credible and any opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205 -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board finds the December 2014 and August 2015 VA opinions are more probative than the Veteran's statements and the opinions by Drs. B.F., W.D., and L.T.  The VA examinations are based upon an examination of the Veteran and on complete reviews of his medical records and reported history and they are accompanied by detailed rationales that make specific references to particular service treatment records and post-service treatment records and are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, the December 2014 and August 2015 VA opinions are more probative than the private medical and lay opinions as to whether the Veteran's current neck disability is related to service.

There is no other evidence of a relationship between the Veteran's current neck disability and service beyond what has already been addressed above, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Additionally, though the Veteran is competent to indicate what happened to him during and after service, he is not competent to make a medical connection between his current diagnosed disability and the events that occurred in service.  Thus, the preponderance of the evidence is against a finding that the Veteran's current neck disability is related to service, manifested in service, or manifested within a year after his 1976 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a neck disability must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  


ORDER

Service connection for a neck disability is denied.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim for entitlement to service connection for a back disorder was previously remanded in November 2014 and May 2015, in part, to obtain an adequate medical opinion.  The Veteran most recently was afforded a VA examination in August 2015, in which the examiner reported that the military deemed a POSSIBLE old L2 compression fracture by x-ray as a pre-existing condition; however, the examiner found that the "injury" was not seen in the Veteran's bone scan or MRI of the l-spine in 1996, therefore, if the "possible" L2 compression fracture did exist, it was fully resolved by 1996.  The examiner also noted that the Veteran was treated for soft tissue strain, low back strain and mechanical low back pain while on active duty and opined that it is less likely as not that the Veteran's lumbar spine condition was due to his military service.  The examiner found that the Veteran's lumbar spine condition is most likely due to the fall of June 4, 1996 after which all the tests and MRIs were done to evaluate the back pain due to the fall and at least in part for which the Veteran received social security disability.  However, a closer review of the Veteran's service treatment records suggests that the Veteran's symptomatic lumbosacral soft tissue strain pre-existed service.  Post service and prior to his June 1996 injury, on a December 1980 VA examination, the Veteran had complaints of intermittent low back pains and numbness on the left leg.  He was diagnosed with LS strains with a history of injury and a handwritten noted reports wedging of L2 and degenerative changes of L2-3.  

It does not appear that the VA examiner considered such pertinent in service and post service medical history.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  After the above development has been completed and all obtainable records have been associated with the claims file, the contents of the entire electronic claims file, to include a copy of this REMAND, must be made available to the VA examiner who previously examined the Veteran in August 2015.  If the August 2015 VA examiner is unavailable, then forward the request to another appropriate VA examiner.


The examiner should opine as to the following questions:

A)  Whether the Veteran's back disability clearly and unmistakably pre-existed his military service.  

B)  If the examiner finds that the Veteran's back disability did clearly and unmistakably preexist service, the examiner should opine as to whether such was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression) by military service, to include the noted injury and following hospitalization and bedrest noted in the Veteran's service treatment records.  

C)  If the examiner finds that the Veteran's back disability did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had onset during or is otherwise the result of the Veteran's military service, to include the noted injury and hospitalization.  

The examiner should comment on the STRs suggesting that the Veteran's lumbosacral soft tissue strain pre-existed service along with a POSSIBLE old L2 compression fracture and a December 1980 VA examination report diagnosing the Veteran with LS strains with a history of injury along with a handwritten noted reports wedging of L2 and degenerative changes of L2-3.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


